DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
 
Status of Application
The response filed 11 January 2022 is acknowledged and has been considered in its entirety.  Claim 20 is new and dependent upon independent claim 12.  Thus claims 12-20 are pending; claims 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 12-14 and 20 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2021 (two), 11 January 2022 (two) are acknowledged and has been considered by the examiner.  See initialed and signed PTO/SB08.  


Maintained Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a method for reducing interaction of a Streptococcus pyogenes Cas9 (SpCas9) protein with a target DNA or with backbone phosphate groups of a target DNA, comprising mutating one or more residues at 
The specification does not find support for making mutations at the claimed positions.  The only place in the entire specification where these specific amino acids are recited is in instant paragraph 0178/p. 526, lines 2nd full paragraph (support for this exact paragraph is found in parent PCT/US2014/069925 at paragraph 0217 and in Provisional application 61/903,214 (filed 22 January 2014) at paragraph 0347).
[0178] The REC1 and RuvC domains facilitate RNA-guided DNA targeting: Cas9 recognizes the 20-bp DNA target site in a sequence-independent manner (FIG. 12A). The backbone phosphate groups of the target DNA (nucleotides 1', 9'-11', 13', and 20') interact with the REC1 (Asn497, Trp659, Arg661 and Gln695), RuvC (Gln926), and PI (Glu1108) domains. The C2' atoms of the target DNA (nucleotides 5', 7', 8', 11', 19', and 20') form van der Waals interactions with the REC1 domain (Leu169, Tyr450, Met495, Met694 and His698) and RuvC domain (Ala728) (FIG. 12D). These interactions are likely to contribute towards discriminating between DNA vs. RNA targets by Cas9. The terminal base pair of the guide:DNA duplex (G1:C20') is recognized by the RuvC domain via end-capping interactions (FIG. 12D); the nucleobases of sgRNA G1 and target DNA C20' interact with the side chains of Tyr1013 and Val1015, respectively, whereas the 2'-hydroxyl and phosphate groups of sgRNA G1 interact with Val1009 and Gln926, respectively. These end-capping interactions are consistent with the previous observation that Cas9 recognizes a 17-20-bp guide:DNA duplex, and that extended guide sequences are degraded in cells and do not contribute to improving sequence specificity (Mali et al., 2013a; Ran et al., 2013). Taken together, these structural findings explain the RNA-guided DNA targeting mechanism of Cas9.  

However, there is nothing in the specification which recites mutating any of the amino acids described in this paragraph and which are currently claimed.  While paragraphs 0018, 0019 and 0104, for example, generically describe that Cas9 enzymes from various organisms including S. pyogenes can have mutated amino acids, this description is generic in nature and does not provide support of the claimed specific mutations or methods contemplating making mutations at the claimed positions.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection under 35 U.S.C. 112(a) as lacking written description for the currently claimed methods of mutating specific amino acids to disrupt DNA binding.  
	It is asserted that specifically paragraph 0116 of the PG-publication, this lends support that written desciprtion has been established because the paragraph states the crystals and structure co-oridinates are useful in identifying compounds that bind to CRISPR-cas9 and ones that can bind compounds like nucleic acids.  “Thus, the phasing models in determining the crystal structures of additional synthetic or mutated CRISPR-Cas9s….”
	However, it appears Applicants are taking this sentence/paragraph entirely out of context or, alternatively, are misunderstand the meaning and science behind what is being described in paragraph 0116.  Here what is being said is that the structure and coordinates described in the instant specification and the phases that have been determined for CRISPR-Cas9 complex crystal structure, can be used to determine different CRISPR-cas9 structures such as those having mutations in them.  This would be done by utilizing the solved phases of the structures taught in the instant specification and using these phases to determine the new CRISPR-Cas9 mutant structures/atomic coordinates by such means as molecular replacement, etc.  Because it is well known and well understood in the science/art of protein crystallography that the “phase problem” is what needs to be determined in order to solve any three-dimensional structure by X-ray crystallography (See Taylor, 2010 – cited herein); utilizing known phases from existing structures to solve different structures such as mutant CRISPR-Cas9 structures is what is being stated in paragraph 0116.  It is not however, indicating in any way or form that the instant specification suggests making mutations to the existing CRISPR-Cas9 enzymes.  
	Applicants also point to paragraph 0113 of the PG-Pub to assert their position they do have support in the specification for methods of making the mutations as currently claimed.  This paragraph states: “An advantage of the present methods is that the CRISPR system minimizes or avoids off-target binding and its resulting side effects. 
	However, this generic statement does not demonstrate that the inventors ever thought or contemplated mutating the currently claimed residues.  Nor does it inform the skilled artisan of how the systems are to be arranged to achieve the high degree of sequence specificity for the target DNA.  As noted in the previous response, the question to be answered with respect to written description is whether or not at the time of filing the inventors had in their possession support for that which is being currently claimed (See MPEP 2163).  While Applicant’s have provided the crystal structure which details many of the DNA-SpCas9 interactions, this is not enough to establish the currently claimed methods and the contemplation of mutating specific amino acids.  In particular, with an enzyme having over 1300 amino acids in complex with guide and target DNA, there are going to many, many different amino acid-DNA interactions.  However, merely mentioning them does not translate to support for specifically and intentionally mutating all of them or in this case, just some of them.  Where there is support for intentionally mutating amino acids involved in DNA binding can be found in paragraph 0176 and Figure 12C directed to specific amino acids of Arg66, Arg70 and Arg74.  “[0176] Mutational analysis demonstrated that the R66A, R70A and R74A mutations on Bridge helix markedly reduced DNA cleavage activities (FIG. 12C)….”; however, this does not translate to the currently claimed amino acids.  
With regard to Applicant’s assertions that the claimed subject matter has benefit of the priority documents, the Examiner notes that if written description has been 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Juong et al. (US 9512446 – cited previously).
Joung et al. teach:  
Methods of making variant Streptococcus pyogenes Cas9 enzymes having the following mutations: R63; R78; H160; K163; R165; L169; R403; N407; Y450; M495; N497; K510; Y515; W659; R661; M694; Q695; H698; A728; Q926; K1107; E1108; S1109; K1113; R1114; S1116; K1118; D1135; S1136; K1153; K1155; K1158; K1200; 
In addition, Joung et al. also described that amino acids L169, Y450, M495, N497, W659, R661, M694, Q695, H698, A728, Q926, E1108 and V1015 of contact the DNA of the spacer region of SpCas9, and methods of mutating these amino acids will increase specificity by reducing the non-specific binding affinity for DNA (See Col. 4, lines 19-28; Col. 23, lines 39-51; claims 1-4).  
It is noted, Joung et al. specifically teach the amino acid sequence of SpCas9 so one skilled in the art can practice the claimed methods (See Col. 11-12).  
Although these paragraphs describes multiple, alternative substitution positions which could be made, the positions claimed are 11 out of the 39 described alternative embodiments/mutation positions and therefore, one of ordinary skill would have immediately envisaged SpCas9 mutant enzyme having at least one of the 11 claimed substitutions and as such, the disclosure of Joung et al. is taken as anticipatory over the claimed invention.
Specific quadruple mutations are taught at N497/R661/Q695/Q926 (see Col. 1, 52-53; claim 2).  
Additional mutations are described at Col. 2, lines 28-34:  R63A, R66A, R70A, R71A, R74A, R78A, R403A,T404A, N407A, R447A, I448A, Y450A, K510A, Y515A, R661A, V1009, Y1013 are taught as residues specifically involved in contacting RNA of the repeat/anti-repeat region.  

Applicant’s Response and Examiner’s Rebuttal:

	However, as the Examiner noted, if written description is lacking for the claimed, denial of benefit to earlier priority date is a result (See MPEP 2163.01).  Here, given the instantly filed claims are the first time there has been any mention of mutating the amino acids currently named in the method of reducing DNA interaction, then priority is given only to the instantly filed application, e.g. 19 July 2019.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran, A.F. (PhD dissertation, 2014 – cited previously) in view of Joung et al. (US 9512446 – cited previously/above).
Ran teaches the crystal structure SpCas9 complexed gRNA and target DNA (See Chapter 4, pp. 70-99).  It is specifically taught:

Ran, however, does not specifically teach mutating these residues for reducing the interaction with target DNA/backbone phosphate groups of target DNA/C2’ atoms of target DNA.  Rather, they just inform where these interactions occur, e.g. Asn497, Trp659, Arg661, Gln695, Gln926, Glu1108 interact with phosphate groups of target DNA; Leu169, Tyr450, Met495, Met694, and His698 interact with the C2’ atoms of the target DNA.


    PNG
    media_image1.png
    543
    374
    media_image1.png
    Greyscale


A limitation of the CRISPR-Cas9 nucleases is their potential to induce undesired off-target mutations (see, for example, Tsai et al., Nat Biotechnol. 2015), in some cases with frequencies rivaling those observed at the intended on-target site (Fu et al., Nat Biotechnol. 2013). Previous work with CRISPR-Cas9 nucleases has suggested that reducing the number of sequence-specific interactions between the guide RNA (gRNA) and the spacer region of a target site can reduce mutagenic effects at off-target sites of cleavage in human cells (Fu et al., Nat Biotechnol. 2014).  

It was hypothesized that off-target effects of SpCas9 might be minimized by decreasing non-specific interactions with its target DNA site. 

One skilled in the art would have a reasonable expectation of success in introducing the mutations to the SpCas9-DNA amino acid interaction sites as taught by 
In addition, would be obvious to add the substitutions of Arg66, Arg70 and/or Arg74 as taught by Joung et al. to the substitutions of Ran because they are different substitutions/means to achieve SpCas9 with compromised nuclease activity, as compared to the traditional, D10A and/or H840A which effect the enzymes activity (e.g. at times it is desirable to have an enzyme which is functionally compromised or inactive (See Table 1, Col. 24, and lines 39-41; Col. 13, lines 27-52 of Joung)).  The expectation of success would be reasonable given both Joung et al. and Ran teach SpCas9 and where/how to make mutations therein. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 March 2022